Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) dated as of April 30, 2018,
is entered into by and among ILG, Inc., a Delaware corporation (“ILG”), Marriott
Vacations Worldwide Corporation, a Delaware corporation (“MVW”), Qurate Retail,
Inc., a Delaware corporation and a shareholder of ILG (the “Shareholder”), and
Liberty USA Holdings, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Shareholder (“Liberty USA Holdings”);

WHEREAS, concurrently with the execution of this Agreement, MVW, ILG, Holdco,
Ignite Merger Sub, Volt Corporate Merger Sub and Volt LLC Merger Sub will enter
into an Agreement and Plan of Merger, dated as of the date hereof (as the same
may be amended or supplemented, the “Merger Agreement”), pursuant to which ILG
will, following the consummation of the Combination Transactions, convert into a
limited liability company and become a wholly-owned subsidiary of MVW;

WHEREAS, it is a condition to the consummation of the Combination Transactions
that ILG obtain the approval of the Combination Transactions by the affirmative
vote of the holders of a majority of all of its outstanding shares of common
stock, par value $0.01 per share (“ILG Common Stock”), entitled to vote thereon;

WHEREAS, capitalized terms used but not defined in this Agreement have the
meanings ascribed to them in the Merger Agreement;

WHEREAS, as of the date hereof, Shareholder is the beneficial owner, and Liberty
USA Holdings is the record and beneficial owner, of 16,643,957 shares of ILG
Common Stock (such shares of ILG Common Stock, together with any other shares of
ILG Common Stock acquired by Shareholder and the Liberty Controlled Affiliates
(as defined in the ILG Spinco Agreement, dated October 27, 2015, among ILG,
Shareholder and Liberty USA Holdings (the “Amended Spinco Agreement”)) after the
date hereof, being collectively referred to herein as the “Shareholder Shares”);
and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
MVW has required Shareholder to enter into this Agreement, and Shareholder has
agreed and is willing to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

  1. Agreements of Shareholder.

(a) Voting. From the date hereof until any termination of this Agreement in
accordance with its terms, at any meeting of the shareholders of ILG however
called (or any action by written consent in lieu of a meeting) or any
adjournment or postponement thereof, Shareholder shall vote (or cause to be
voted) all Shareholder Shares or (as appropriate) execute written consents in
respect thereof, (i) in favor of the adoption of the Merger Agreement, and the
transactions contemplated thereby and (ii) against any Competing Proposal and
any agreement



--------------------------------------------------------------------------------

(including, without limitation, any amendment of any agreement), amendment of
ILG’s organizational documents or other action that is intended or would
reasonably be expected to prevent or delay the consummation of the Combination
Transactions; provided, however, that, in the event ILG makes an ILG Adverse
Recommendation Change prior to receiving the ILG Stockholder Approval, then at
any meeting of the ILG shareholders however called (or any action by written
consent in lieu of a meeting) or any adjournment or postponement thereof, in
each case prior to the termination of this Agreement, Shareholder will have the
right, in its sole discretion, to vote (or cause to be voted) all Shareholder
Shares or (as appropriate) execute written consents in respect thereof, (x) as
provided in clause (i) above or (y) in the same proportion as votes cast (or
written consents executed) by the shareholders of ILG other than Shareholder
with respect to the applicable matter (such proportion determined without
inclusion of the votes cast by Shareholder) on any matter presented for approval
by ILG’s shareholders regarding (A) the Combination Transactions, the Merger
Agreement, and the transactions contemplated thereby and (B) any agreement
(including, without limitation, any amendment of any agreement), amendment of
ILG’s organizational documents or other action that is intended or would
reasonably be expected to prevent or delay the consummation of the Combination
Transactions. Any such vote shall be cast (or consent shall be given) by
Shareholder in accordance with such procedures relating thereto so as to ensure
that it is duly counted, including for purposes of determining that a quorum is
present and for purposes of recording the results of such vote (or consent).
Notwithstanding the foregoing, nothing in this Agreement shall require
Shareholder to vote in favor of, or otherwise act by written consent with
respect to, or otherwise take any action that would result in, any Material
Amendment to the Merger Agreement.    

(b) Restriction on Transfer; Proxies; Non-Interference; etc. From the date
hereof until any termination of this Agreement in accordance with its terms,
none of Shareholder or the Liberty Controlled Affiliates shall directly or
indirectly (for the avoidance of doubt, including by way of transfer or
disposition (other than to Shareholder or another subsidiary of Shareholder) of
the securities or assets of any subsidiary of Shareholder holding shares of ILG
Common Stock such that such subsidiary ceases to be a subsidiary of Shareholder
(subject to the proviso of this Section 1(b))) (i) sell, transfer, give, pledge,
encumber, assign or otherwise dispose of (collectively, “Transfer”), or enter
into any contract, option or other arrangement or understanding with respect to
the Transfer of, any Shareholder Shares (or any right, title or interest thereto
or therein), (ii) deposit any Shareholder Shares into a voting trust or grant
any proxies or enter into a voting agreement, power of attorney or voting trust
with respect to any Shareholder Shares, (iii) take any action that would make
any representation or warranty of Shareholder set forth in this Agreement untrue
or incorrect or have the effect of preventing, disabling or delaying Shareholder
from performing any of its obligations under this Agreement (except to the
extent otherwise permitted by this Agreement) or (iv) agree (whether or not in
writing) to take any of the actions referred to in the foregoing clauses (i),
(ii) or (iii) of this Section 1(b); provided, however, that the foregoing
restrictions on Transfer will not be applicable to, and Shareholder will not be
restricted or prohibited from taking, any of the following actions with respect
to the Shareholder Shares (and the taking of such actions will not constitute a
breach of this Agreement): (A) the entrance into any swap, hedge, forward sale
or other similar arrangement (including with respect to the issuance of any
security exchangeable into ILG Common Stock (an “Exchangeable Security”)),
provided that in the case of this clause (A), (x) Shareholder (or one or more of
the Liberty Controlled Affiliates) retains all voting rights in the Shareholder
Shares and (y) Shareholder agrees not to physically settle such swap, hedge,

 

2



--------------------------------------------------------------------------------

forward sale or similar arrangement prior to the termination of this Agreement
(provided, that, the restriction in (y) will not be applicable to any
Exchangeable Security), (B) a bona fide pledge of, or grant of a security
interest in, Shareholder Shares in connection with any financing arrangements
with a financial institution that is in the business of engaging in such
transactions (provided that Shareholder does not know or have reason to know
that such financial institution is engaging in such transactions for the purpose
of acquiring ILG Common Stock or voting rights with respect thereto for its own
account or with an intent to transfer such ILG Common Stock or such rights to a
particular person or group), including any resulting Transfer of such pledged
shares (or shares in which a security interest has been granted) upon any
foreclosure under the indebtedness underlying such pledge or security interest,
so long as Shareholder (or one or more of its subsidiaries) retains full voting
rights of such pledged shares (or shares in which a security interest has been
granted) prior to such foreclosure and (C) any Transfer of Shareholder Shares to
(1) a subsidiary of Shareholder or a Liberty Controlled Affiliate, including any
subsidiary of Shareholder or Liberty Controlled Affiliate that ceases to be a
subsidiary of Shareholder or a Liberty Controlled Affiliate as a result of any
spin-off, split-off or similar distribution transaction, or (2) Liberty Media
Corporation (“Liberty Media”) or a Controlled Affiliate (as defined in the
Amended Spinco Agreement) thereof pursuant to an LM Transfer (as defined in the
Amended Spinco Agreement), so long as such subsidiary of Shareholder or Liberty
Controlled Affiliate or Liberty Media (or Controlled Affiliate thereof) executes
an instrument, reasonably acceptable to ILG and MVW, assuming all the rights,
benefits and obligations of Shareholder hereunder, which instrument shall be
executed (x) in the case of a Transfer to a non-wholly owned subsidiary of
Shareholder or Liberty Media (or a Controlled Affiliate thereof), prior to the
date of such Transfer, and (y) in the case of a Transfer to a wholly owned
subsidiary of Shareholder, prior to the consummation of any spin-off, split-off
or similar distribution transaction.

(c) No Solicitation. Subject to Section 5(a) hereof, Shareholder shall
immediately cease, and shall cause the Liberty Controlled Affiliates and its and
their respective Representatives acting at the direction of Shareholder or such
Liberty Controlled Affiliates to immediately cease, any discussions or
negotiations with any third-party that may be ongoing with respect to a proposal
relating to an ILG Alternative Transaction (a “Competing Proposal”) (for
purposes of this Agreement, excluding any Transfer permitted by Section 1(b)
above), or any proposal that could reasonably be expected to lead to a Competing
Proposal, and shall request to have returned promptly any confidential
information that has been provided since January 2017 in any such discussions or
negotiations. Subject to Section 5(a) hereof, from the date hereof until the
earlier of the Final Holdco Merger Effective Time or the date of termination of
this Agreement in accordance with its terms, Shareholder shall not, and shall
cause the Liberty Controlled Affiliates and its and their respective
Representatives acting at the direction of Shareholder or such Liberty
Controlled Affiliates not to, directly or indirectly, (i) solicit, initiate or
knowingly encourage (including by way of furnishing information which has not
been previously publicly disseminated) any Competing Proposal or any proposal
which would reasonably be expected to lead to a Competing Proposal, (ii) engage
in any discussions or negotiations regarding any Competing Proposal or
(iii) approve, endorse, recommend or enter into, or publicly propose to approve,
endorse, recommend or enter into, any letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement
or similar definitive agreement with respect to any Competing Proposal.
Shareholder shall promptly, and in any event no later than 24 hours, after it
receives (x) any Competing

 

3



--------------------------------------------------------------------------------

Proposal or indication by any person that it is considering making a Competing
Proposal, (y) any request for non-public information relating to ILG or its
subsidiaries other than requests for information in the ordinary course of
business consistent with past practice and unrelated to a Competing Proposal or
(z) any inquiry or request for discussions or negotiations regarding any
Competing Proposal, notify ILG and MVW orally and in writing of any of the
foregoing occurrences, the identity of the person making such request, inquiry
or Competing Proposal and a copy of such request, inquiry or Competing Proposal
(or where no such copy is available, a reasonably detailed description of such
request, inquiry or Competing Proposal), including any modifications thereto.
For the avoidance of doubt, notwithstanding anything to the contrary in this
Section 1(c), this Section 1(c) shall not prohibit any discussions,
negotiations, or Transfers related to any permitted Transfers pursuant to
Section 1(b), and any Transfer permitted under Section 1(b) will not constitute
a breach of this Section 1(c).

(d) Information for Proxy Statement; Publication. Shareholder consents to MVW
and ILG publishing and disclosing in any filing required under Applicable Law,
including the filing of this Agreement as an exhibit to any such filing, the
filings contemplated by the Merger Agreement, Shareholder’s identity and
ownership of ILG Common Stock and the nature of Shareholder’s commitments,
arrangements and understandings under this Agreement. Shareholder shall not
issue any press release or make any other public statement with respect to this
Agreement, the Merger Agreement and the transactions contemplated thereby
without the prior written consent of ILG and MVW (which consent will not be
unreasonably withheld, conditioned or delayed), except as may be required by
Applicable Law (which includes, for the avoidance of doubt, any filing by
Shareholder on Schedule 13D (including the filing of this Agreement as an
exhibit thereto) and any other filings required pursuant to applicable
securities laws).

2. Representations and Warranties of Shareholder. Shareholder hereby represents
and warrants to ILG and MVW as follows:

(a) Authority. Shareholder has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement. This
Agreement has been duly executed and delivered by Shareholder and, assuming due
and valid authorization, execution and delivery hereof by ILG and MVW,
constitutes a valid and binding obligation of Shareholder, enforceable against
Shareholder in accordance with its terms (subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity).

(b) Consents and Approvals; No Violations. Other than filings under the Exchange
Act and the HSR Act, and other than such as, if not made, obtained or given,
would not reasonably be expected to prevent or delay the performance by
Shareholder of any of its obligations under this Agreement, no notices, reports
or other filings are required to be made by Shareholder with, nor are any
consents, registrations, approvals, permits or authorizations required to be
obtained by Shareholder from, any Governmental Entity or any other person or
entity, in connection with the execution and delivery of this Agreement by
Shareholder. The execution, delivery and performance of this Agreement by
Shareholder does not, and the consummation by Shareholder of the transactions
contemplated hereby will not, result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default

 

4



--------------------------------------------------------------------------------

(or give rise to any right of termination, cancellation, modification or
acceleration) (whether after the giving of notice or the passage of time or
both) under any contract, agreement, arrangement or commitment to which
Shareholder is a party or which is binding on it or its assets and will not
result in the creation of any Lien on any of the assets or properties of
Shareholder (other than the Shareholder Shares), except for such violations,
breaches, defaults, terminations, cancellations, modifications, accelerations or
Liens as would not reasonably be expected to prevent or delay the performance by
Shareholder of any of its obligations under this Agreement.

(c) Ownership of Shareholder Shares. As of the date of this Agreement, a
wholly-owned subsidiary of Shareholder owns, beneficially and of record, all of
the Shareholder Shares, free and clear of any proxy, voting restriction, adverse
claim or other Lien (other than restrictions under (i) this Agreement, (ii) the
Spinco Agreement, dated as of May 13, 2008, by and among IAC/InterActiveCorp
(“IAC”), Shareholder (f/k/a Liberty Media Corporation), LMC Silver King, Inc.,
Liberty HSN II, Inc., LMC USA VIII, Inc., LMC USA IX, Inc., LMC USA XI, Inc.,
LMC USA XII, Inc., LMC USA XIII, Inc., LMC USA XIV, Inc., LMC USA XV, Inc.,
Liberty Tweety, Inc., BDTV Inc., BDTV II Inc., BDTV III Inc., BDTV IV Inc. and
Barry Diller, as assigned to Liberty USA Holdings pursuant to the Affiliate
Assignment and Assumption Agreement, dated as of August 20, 2008, among IAC,
Shareholder and Liberty USA Holdings, and as assigned to ILG pursuant to the
Spinco Assignment and Assumption Agreement, dated as of August 20, 2008, among
IAC, ILG, Shareholder and Liberty USA Holdings (as amended, the “Spinco
Agreement”) (iii) the Amended Spinco Agreement and (iv) U.S. federal and state
securities laws). Without limiting the foregoing, as of the date hereof, except
for restrictions in favor of ILG and MVW pursuant to this Agreement, a
wholly-owned subsidiary of Shareholder has sole voting power and sole power of
disposition with respect to all Shareholder Shares, with no restrictions on
Shareholder’s rights of voting or disposition pertaining thereto (except as
provided in this Section 2(c)) and no person other than Shareholder has any
right to direct or approve the voting or disposition of any Shareholder Shares.
As of the date hereof, none of Shareholder or any of its subsidiaries owns,
beneficially or of record, any securities of ILG other than the ILG Common Stock
which constitute Shareholder Shares.

(d) Brokers. No broker, investment banker, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission that is payable by ILG, MVW or any of their respective subsidiaries
in connection with the transactions contemplated by the Merger Agreement based
upon arrangements made by or on behalf of Shareholder.

3. Representations and Warranties of ILG and MVW. Each of ILG and MVW hereby
represents and warrants to Shareholder as follows:

(a) Authority. It has all necessary power and authority to execute and deliver
this Agreement and to perform its obligations under this Agreement. This
Agreement has been duly executed and delivered by it and, assuming due and valid
authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding obligation of such party, enforceable against it
in accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws affecting
creditors’ rights generally and general principles of equity).

 

5



--------------------------------------------------------------------------------

(b) Consents and Approvals; No Violations. Other than necessary filings under
the Exchange Act and HSR Act other than such as, if not made, obtained or given,
would not reasonably be expected to prevent or delay its performance of any of
its obligations under this Agreement, no notices, reports or other filings are
required to be made by such party with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by it from, any
Governmental Entity or any other person or entity, in connection with the
execution and delivery of this Agreement by it. The execution, delivery and
performance of this Agreement by such party does not, and the consummation by it
of the transactions contemplated hereby will not, result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation, modification or
acceleration) (whether after the giving of notice or the passage of time or
both) under any contract, agreement, arrangement or commitment to which it is a
party or which is binding on it or its assets and will not result in the
creation of any Lien on any of its assets or properties, except for such
violations, breaches, defaults, terminations, cancellations, modifications,
accelerations or Liens as would not reasonably be expected to prevent or delay
the performance by such party of any of its obligations under this Agreement.

4. Termination. This Agreement shall terminate, and no party hereunder will have
any further obligation to the other parties hereto upon and following such
termination, on the first to occur of (a) the termination of the Merger
Agreement in accordance with its terms, (b) the Final Holdco Merger Effective
Time and (c) the execution of any written instrument applicable to the Merger
Agreement which amends, modifies or changes (or waives any right or obligation
provided in) in a manner that is or is reasonably expected to be adverse to
Shareholder (i) the definition of “Exchange Ratio” or “Cash Merger
Consideration” contained in the Merger Agreement, (ii) the form of the Merger
Consideration payable to Shareholder or the proportion of Stock Merger
Consideration and Cash Merger Consideration to be received by Shareholder in the
Combination Transactions with respect to each share of Holdco Common Stock (and
indirectly ILG Common Stock) held by Shareholder or (iii) Article I (The Mergers
and the LLC Conversion), Article II (Effect of the Combination Transaction on
the Capital Stock of ILG and HoldCo; Exchange of Certificates), Section 4.2 (No
Solicitation by ILG), Article VI (Conditions Precedent), Article VII
(Termination, Amendment and Waiver) or Article VIII (General Provisions)
thereof, or any defined term used in such Sections or Articles, or adds new
provisions that are or are reasonably expected to be adverse to Shareholder
(including any modifications or changes to the Merger Agreement which would
cause the receipt by Shareholder of the Stock Merger Consideration to not be
tax-free to it) (any of the foregoing, a “Material Amendment”), in each case,
without the prior written consent of Shareholder. Notwithstanding the foregoing,
(i) nothing herein shall relieve any party from liability for any breach of this
Agreement occurring prior to such termination and (ii) the provisions of this
Section 4 and Section 5 of this Agreement (including, for the avoidance of
doubt, in the event of a termination under clause (b) above, the rights and
obligations set forth in Section 5(q)) shall survive any termination of this
Agreement; provided, however, that notwithstanding the foregoing, Section 5(p)
will not survive any termination of this Agreement except as otherwise
specifically provided in Section 5(p).

 

6



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Action in Shareholder Capacity Only. The parties acknowledge that this
Agreement is entered into by Shareholder in its capacity as owner of the
Shareholder Shares and that nothing in this Agreement shall in any way restrict
or limit any Liberty Director (as defined in the Amended Spinco Agreement) from
taking any action in his or her capacity as a director of ILG or any of its
subsidiaries (or as a member of any committee thereof) that, in such person’s
good faith determination, is necessary for him or her to comply with his or her
fiduciary duties as a director of ILG or any of its subsidiaries.

(b) Expenses. Except as otherwise expressly provided in this Agreement, all
costs and expenses incurred in connection with the transactions contemplated by
this Agreement shall be paid by the party incurring such costs and expenses.

(c) Additional Shares. Until any termination of this Agreement in accordance
with its terms, Shareholder shall promptly notify ILG and MVW of the number of
Shareholder Shares, if any, as to which Shareholder and/or the Liberty
Controlled Affiliates acquires record or beneficial ownership after the date
hereof. Any Shareholder Shares as to which Shareholder and/or the Liberty
Controlled Affiliates acquires record or beneficial ownership after the date
hereof and prior to termination of this Agreement shall become Shareholder
Shares for purposes of this Agreement. Without limiting the foregoing, in the
event of any share split, share dividend or other change in the capital
structure of ILG affecting ILG Common Stock, the number of shares of ILG Common
Stock constituting Shareholder Shares shall be adjusted appropriately and this
Agreement and the obligations hereunder shall attach to any additional shares of
ILG Common Stock or other voting securities of ILG issued to Shareholder in
connection therewith.

(d) Definition of “Beneficial Ownership”. For purposes of this Agreement,
“beneficial ownership” with respect to (or to “own beneficially”) any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing, without
regard to the 60-day limitation in Rule 13d-3(d)(1)(i).

(e) Further Assurances.

(i) From time to time, at the request of ILG, and without further consideration,
Shareholder shall execute and deliver such additional documents and take all
such further action as may be reasonably required to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

(ii) The parties hereto will, and will cause their respective affiliates to, use
reasonable best efforts to reasonably cooperate with respect to the preparation
and submission of any filings under the HSR Act that Shareholder reasonably
determines are necessary in connection with its receipt of MVW Common Stock in
the Combination Transactions.

(f) Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof. This Agreement is not intended to and shall not confer
upon any person other than the parties hereto any rights hereunder.

 

7



--------------------------------------------------------------------------------

(g) Assignment; Binding Effect. Except as otherwise specifically provided
herein, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Any purported
assignment not permitted under this Section 5(g) shall be null and void.

(h) Amendments; Waiver. This Agreement may not be amended or supplemented,
except by a written agreement executed by the parties hereto. No failure or
delay by a party in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.

(i) Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any rule of Applicable Law or public policy, all other terms,
provisions and conditions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
Applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

(j) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by the other parties hereto.

(k) Descriptive Headings. Headings of sections and subsections of this Agreement
are for convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.

(l) Notices. All notices and other communications among the Parties shall be in
writing and shall be deemed to have been duly given (a) when delivered in
person, (b) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(c) when delivered by FedEx or other nationally recognized overnight delivery
service or (d) when delivered by facsimile (solely if receipt is confirmed) or
email (so long as the sender of such email does not receive an automatic reply
from the recipient’s email server indicating that the recipient did not receive
such email), addressed as follows:

 

8



--------------------------------------------------------------------------------

if to ILG, to:

 

ILG, Inc.

6262 Sunset Drive

Miami, Florida 33143 Attention:    Victoria J. Kincke, General Counsel Email:   
victoria.kincke@ilg.com with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison, LLP

1285 Avenue of the Americas

New York, NY 10019-6064 Attention:    Scott A. Barshay    David Klein Email:   
sbarshay@paulweiss.com    dklein@paulweiss.com if to MVW, to:

Marriott Vacations Worldwide Corporation

6649 Westwood Blvd.

Orlando, FL 32821 Attention:    James H Hunter, IV Email:   
james.hunter@mvwc.com with a copy (which shall not constitute notice) to:

Kirkland & Ellis, LLP

601 Lexington Ave.

New York, NY 10022 Attention:    David Fox, P.C.    David Feirstein, P.C. Email:
   david.fox@kirkland.com    david.feirstein@kirkland.com if to Shareholder, to:

Qurate Retail, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112 Attention:    General Counsel Facsimile:    (720)
875-5401 Email:    legalnotices@libertymedia.com

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to: Baker Botts L.L.P. 30
Rockefeller Plaza, 44th Floor New York, NY 10112 Attention:    Frederick H.
McGrath    Renee L. Wilm Email:    frederick.mcgrath@bakerbotts.com   
renee.wilm@bakerbotts.com

or to such other address or facsimile number as the parties hereto may from time
to time designate in writing.

(m) Drafting. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

(n) Governing Law; Enforcement; Jurisdiction; Waiver of Jury Trial.

(i) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State.

(ii) All actions and proceedings arising out of or relating to this Agreement
and the documents referred to herein shall be heard and determined in the
Chancery Court of the State of Delaware or any federal court sitting in the
State of Delaware or, to the extent that either the Chancery Court of the State
of Delaware or any federal court sitting in the State of Delaware does not have
jurisdiction, in the Superior Court of the State of Delaware, and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction of such courts
(and, in the case of appeals, appropriate appellate courts therefrom) in any
such action or proceeding and irrevocably waive, and agree not to assert, that
it is not subject thereto or that such action or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or inconvenient or that this Agreement or any such document may not
be enforced in or by such courts. The consents to jurisdiction set forth in this
paragraph shall not constitute general consents to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this paragraph and shall not be deemed to confer rights on any person other than
the parties hereto. The parties hereto agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

(iii) Each of the parties hereto hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or related to this
Agreement.

(iv) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Chancery Court of the State of Delaware or any federal court
sitting in the State of Delaware, without bond or other security being required,
this being in addition to any other remedy to which they are entitled at law or
in equity.

 

 

10



--------------------------------------------------------------------------------

(o) No Ownership Interest. All rights and ownership of and relating to the
Shareholder Shares shall remain vested in and belong to Shareholder and its
subsidiaries, and neither ILG nor MVW will have any authority to exercise any
power or authority to direct Shareholder in the voting of any Shareholder
Shares, except as otherwise specifically provided herein.

(p) Waiver.

(i) Shareholder, on behalf of itself and the Liberty Controlled Affiliates,
hereby waives any and all of Shareholder’s rights pursuant to Section 6 of the
Amended Spinco Agreement with respect to the Combination Transactions as
contemplated by the Merger Agreement; provided, that, any amendment to the
Merger Agreement following the date hereof that would reasonably be expected to
have an effect upon Shareholder’s determination to waive such rights under
Section 6 of the Amended Spinco Agreement shall require a new waiver of
Shareholder’s rights pursuant to Section 6 of the Amended Spinco Agreement other
than any amendment to the Merger Agreement entered into as a result of ILG’s
receipt and consideration of a Superior Proposal pursuant to Section 4.2 of the
Merger Agreement. The Amended Spinco Agreement shall otherwise remain unmodified
and in full force and effect until the expiration or termination of such Amended
Spinco Agreement in accordance with its terms (which, for the avoidance of
doubt, shall occur upon the consummation of the Combination Transactions as
contemplated by the Merger Agreement (without giving effect to any Material
Amendment thereto following the date hereof)), at which time Shareholder shall
have no further obligations thereunder.    

(ii) Notwithstanding anything to the contrary set forth herein, the waiver
described in clause (i) of this Section 5(p) shall survive a termination of the
Merger Agreement effected in connection with ILG’s acceptance of a Superior
Proposal and the execution of an agreement in respect thereof, so long as the
new acquiring person of ILG or the new parent entity resulting from the
transactions contemplated by such agreement in respect of such Superior Proposal
agrees (as part of such Superior Proposal) to assume the obligations set forth
in Sections 5(b) and 5(g) of this Agreement. For the avoidance of doubt, and
notwithstanding the provisions of the first sentence of Section 6.1(a) of the
Amended Spinco Agreement, Shareholder waives the advance notice requirements of
Section 6(a)(i) of the Amended Spinco Agreement in respect of any and all
proposals relating to the Combination Transactions, the execution of the Merger
Agreement, any amendment thereto or ILG’s acceptance of a Superior Proposal and
the execution of an agreement in respect thereof (as contemplated by the Merger
Agreement).

(q) Registration Rights.

(i) Immediately after and contingent upon the Final Holdco Merger Effective
Time, (A) MVW shall assume all of ILG’s rights and obligations under the Amended
and Restated Registration Rights Agreement, dated as of October 27, 2015, by and
among

 

11



--------------------------------------------------------------------------------

Shareholder, the Liberty Parties (as defined therein) and ILG (as so assumed,
the “Registration Rights Agreement”), (B) MVW shall be substituted for ILG as
the “Issuer” for all purposes under the Registration Rights Agreement and
(C) all shares of MVW Common Stock received by Shareholder in the Combination
Transactions shall constitute “Registrable Shares” for all purposes under the
Registration Rights Agreement (notwithstanding anything to the contrary set
forth therein); provided that any such shares shall cease to be Registrable
Shares when the shares of MVW Common Stock received by Shareholder in the
Combination Transactions which are then owned by the Shareholder constitute less
than 2% of the then outstanding shares of MVW Common Stock.

(ii) In addition to the rights of Shareholder and the obligations of MVW set
forth in the Registration Rights Agreement, as soon as reasonably practicable
following the Final Holdco Merger Effective Time, MVW shall prepare and file
with the SEC a shelf Registration Statement on Form S-3 (such shelf Registration
Statement to be an ASRS (as defined in the Registration Rights Agreement) to the
extent that MVW is ASRS eligible) with respect to the registration under the
Securities Act of the resale of all of the Registrable Shares (the “Transaction
Shelf Registration Statement”). Such Transaction Shelf Registration Statement
shall include a prospectus sufficient to permit the resale of all such shares of
MVW Common Stock by Shareholder. The Issuer shall use its reasonable best
efforts to cause such Transaction Shelf Registration Statement to become
effective immediately upon filing and to keep such Transaction Shelf
Registration Statement continuously effective subject to the Securities Act.

(iii) Notwithstanding anything to the contrary in this Agreement or in the
Registration Rights Agreement but subject to Sections 2.05 and 2.06 of the
Registration Rights Agreement, if Shareholder wishes to engage in an
underwritten block trade or similar transaction or other transaction with a
1-day or less marketing period, including overnight bought deals (collectively,
an “Underwritten Block Trade”) pursuant to a shelf registration statement under
Rule 415 (either through filing an ASRS or through a take-down from an already
effective shelf registration statement, including the Transaction Shelf
Registration Statement), then Shareholder shall notify MVW of the Underwritten
Block Trade three business days prior to the date such Underwritten Block Trade
is to commence. MVW shall use its reasonable best efforts to facilitate such
Underwritten Block Trade, which may close as early as two business days after
the date it commences. Shareholder shall use its reasonable best efforts to work
with MVW and the underwriters (including by disclosing the maximum number of
shares of MVW Common Stock proposed to be the subject to any potential
Underwritten Block Trade) prior to making such request in order to facilitate
preparation of a registration statement (including filing an ASRS) (to the
extent necessary), prospectus and other offering documentation relating to the
Underwritten Block Trade.

(iv) For the avoidance of doubt, in the event that this Agreement terminates
without the Final Holdco Merger Effective Time having occurred, the Registration
Rights Agreement (without giving effect to any such assumption by MVW) will
continue in full force and effect.                

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Agreement as of the date
first written above.

 

ILG, INC. By:   /s/ Craig M. Nash Name:  

 

Craig M. Nash

Title:   Chairman, President and Chief Executive Officer

[Signature Page to Qurate Retail Voting and Support Agreement]



--------------------------------------------------------------------------------

QURATE RETAIL, INC. By:   /s/ Craig Troyer Name:  

 

Craig Troyer

Title:   Senior Vice President LIBERTY USA HOLDINGS, LLC By:   Liberty
Interactive LLC, its sole member and manager By:   Qurate Retail, Inc., its sole
member and manager By:   /s/ Craig Troyer Name:  

 

Craig Troyer

Title:   Senior Vice President

[Signature Page to Qurate Retail Voting and Support Agreement]



--------------------------------------------------------------------------------

MARRIOTT VACATIONS WORLDWDE CORPORATION By:   /s/ John E. Geller, Jr. Name:  

 

John E. Geller, Jr.

Title:   Executive Vice President and Chief Financial and Administrative Officer

[Signature Page to Qurate Retail Voting and Support Agreement]